Citation Nr: 0601091	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  04-12 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from May 1966 to 
December 1969.  

This matter becomes before the Board of Veterans' Appeal 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, that denied service connection for 
hepatitis C and PTSD.  The veteran was afforded a personal 
hearing at the RO before the undersigned Veterans Law Judge 
in July 2005.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran received a tattoo during his active military 
service.

2.  There is competent medical evidence associating the 
veteran's diagnosed hepatitis C to his in-service exposure to 
blood, to include getting a tattoo.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, hepatitis 
C was incurred as a result of his active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case. When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant. By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim. It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005). 

The veteran claims service connection for hepatitis C.  He 
asserts that he became infected as a result of vaccines he 
received in the military before traveling to Vietnam.  He 
alternately maintains that his hepatitis C is the result of 
tattoos he got while in service.  

Service medical records are negative for hepatitis C.  The 
veteran's service medical records show that upon entry into 
the Army in 1966, he had one scar on his shoulder.  However, 
upon examination pending service discharge, the veteran was 
observed to have a tattoo on his left hand and right arm.  
Additionally, and relevant to this appeal, treatment notes 
and reports show that the veteran denied use of drugs 
numerous times.  He specifically denied drug use when he was 
evaluated for psychiatric complaints in March 1969.  He also 
denied drug use when he was examined for service discharge.  
There is no evidence to the contrary.

Outpatient treatment records from the Little Rock VA Medical 
Center (VAMC) include reports showing that the veteran has 
been diagnosed as having hepatitis A, B, and C.  A March 2002 
report indicated that it was unclear how the veteran acquired 
his hepatitis C infection.  The examiner observed that the 
veteran had served in Vietnam during the 1960s, and that he 
was tattooed during this period.  The veteran also admitted 
to intravenous drug use on at least one occasion.  The 
examiner said that exposure through tattooing and intravenous 
drug use were both high risk factors for the transmission of 
hepatitis C.  

When he was examined in January 2003, the veteran provided a 
history of intravenous drug use in service.  He also stated 
that he received two tattoos in service, and that he 
frequently shared razors with other soldiers.  He was noted 
to have a tattoo on his left hand and right upper arm.  The 
examiner's opinion was that it was more likely than not that 
the veteran's hepatitis C was contracted by the veteran 
during his active service.  However, in an addendum dated in 
March 2003, the examiner qualified his opinion by stating 
that the most likely cause of the veteran's hepatitis C 
infection was his intravenous drug use.  He acknowledged that 
there was a possible etiological relationship between 
veteran's in-service receipt of tattoos and his hepatitis C, 
but that the overwhelming likelihood was the veteran's 
hepatitis C was due to his intravenous drug use.  

In subsequent statements and testimony, the veteran 
maintained that he misinterpreted the question on drug use 
when it was posed to him at his January 2003 examination.  He 
asserted that he never used illicit drugs in service or post-
service.  He said he was asked whether he ever had taken any 
drugs intravenously during his active service, and that he 
responded in the affirmative because he had received a shot 
of morphine following any ankle injury.  The veteran averred 
that his receipt of the morphine injection was the only 
intravenous drug injection he received in service.  

Applying the relevant law and regulations to the facts in 
this case, the Board notes that the veteran is currently 
diagnosed with hepatitis C, and has been since 2000.  His 
enlistment physical examination was silent for any tattoos on 
his body but his separation physical examination from active 
duty shows that the veteran had two tattoos.  Applying the 
benefit of the doubt rule to the veteran's case, there is a 
nexus, or link, between the veteran's current diagnosis of 
hepatitis C and his active duty service, despite the fact 
that the service medical records do not reflect a diagnosis 
of hepatitis C.

More specifically, there exists a reasonable doubt that the 
tattoos received in active duty service are related to the 
veteran's current hepatitis C infection.  The March 2002 
report from the Little Rock VAMC indicated that the veteran's 
receipt of a tattoo in service was a high risk factor to 
contracting the hepatitis C infection.  The VA examiner also 
acknowledged that there was an etiological relationship 
between the in-service receipt of tattoos and hepatitis C.  
The Board acknowledges the fact that the VA examiner 
qualified his opinion by noting that the veteran's inservice 
history of drug use was a much more likely the cause of his 
hepatitis C.  However, as noted above, the veteran denies the 
type of drug use suggested by the VA examiner.  He testified 
under oath that he never used illicit drugs in service or 
post-service, and that he misunderstood the examiner's 
questions.  The medical evidence on record, to include 
service medical records, appears to support this history.

Subsequent to considering all of the evidence, if reasonable 
doubt arises regarding a determinative issue in a claim, the 
benefit of the doubt should be given to the claimant.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Under the 
circumstances of this case, and with resolution of all 
reasonable doubt in the veteran's favor, the Board must 
conclude that the veteran's hepatitis C infection was 
incurred in service as the result of his receipt of tattoos.

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326(a) (2005).  This law eliminated 
the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Without 
deciding whether the notice and development requirements of 
the VCAA have been satisfied with respect to the claim for 
service connection for hepatitis C, it is the Board's 
conclusion that the new law does not preclude the Board from 
adjudicating the claim.  This is so because the Board is 
taking action favorable to the veteran by granting service 
connection for hepatitis C, and thus represents a full grant 
of the issue on appeal.  A decision therefore poses no risk 
of prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App.  384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).


ORDER

Entitlement to service connection for hepatitis C is granted.


REMAND

A review of the claims folder shows that the veteran was 
awarded Social Security Administration (SSA) disability 
benefits, effective from February 2002.  There is no evidence 
that the RO attempted to obtain the records the SSA 
considered in making that decision.  The duty assist 
particularly applies to relevant evidence known to be in the 
possession of the Federal Government, such as VA or Social 
Security records.  See 38 C.F.R. § 3.159(c) (2) (2005).  The 
RO must therefore obtain all available decisions and records 
relating to the veteran's claim for SSA disability benefits.

Further, during the course of his personal hearing in July 
2005, the veteran indicated that he initially sought 
treatment for psychiatric problems through VA in 2000.  The 
earliest outpatient records from the Little Rock VAMC are 
dated in 2002.  It is essential that any outstanding VA 
treatment or hospitalization records be obtained and 
reviewed.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(VA records are constructively part of the record which must 
be considered).  

At his hearing, the veteran testified that he was exposed to 
mortars and fire fighting in early 1968.  Hearing transcript, 
p. 33-34.  Subsequently, he provided a "buddy statement" 
from an individual who was at the same event in January 1968.  
The Board notes that a veteran need not substantiate his 
actual presence during the stressor event; the fact that the 
veteran was assigned to and stationed with a unit that was 
present while such an event occurred may strongly suggest 
that he was, in fact, exposed to the stressor event.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  This additional information 
may provide a basis to substantiate the veteran's stressors 
through the U.S. Armed Services Center for Research of Unit 
Records (CRUR).  

In view of the foregoing, the claim for service connection 
for PTSD is REMANDED for the following development:

1.  Obtain a copy of the veteran's 
complete medical file from the Little 
Rock VAMC since 2000.

2.  Request from the Social Security 
Administration, all records related to 
the veteran's claim for Social Security 
benefits including all medical records 
and copies of all decisions or 
adjudications.

3.  Contact the CRUR and request 
verification of the veteran's alleged in- 
service stressors.  The CRUR should be 
requested to provide any information 
which might corroborate each of the 
veteran's alleged stressors, including 
his exposure to mortar attacks in January 
1968.  A response, negative or positive, 
should be associated with the claims 
file.  As indicated, follow-up through 
appropriate channels to obtain 
verification of the veteran's claimed 
stressors.

4.  Readjudicate the claim and undertake 
any additional development based on the 
receipt of the evidence requested above, 
including a psychiatric examination if 
any stressors have been verified.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997) 
(In the event that any claimed stressor 
can be verified, the remaining question 
of whether the veteran's corroborated 
stressor is sufficient to have resulted 
in a diagnosis of PTSD is a medical 
question that must be answered by 
qualified medical personnel).  Following 
completion of the foregoing, if any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, and include the 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal as well as a summary of the 
evidence received since the issuance of 
the SSOC in July 2005.  Allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


